Citation Nr: 0315449	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  92-19-022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for staphylococcus aureus 
bacteremia with lymphadenopathy and eosinophilia, to include 
restoration of a 10 percent rating, currently evaluated as 
zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from October 1977 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO), which reduced the evaluation of the veteran's 
service-connected staphylococcus aureus bacteremia with 
lymphadenopathy and eosinophilia to zero percent and 
continued it at zero percent.

In an April 1997 decision, the Board remanded this case for 
additional development, to include appropriate medical 
examinations to determine the current state of the 
appellant's disorder.  The RO completed the development to 
the extent it deemed reasonable under the circumstances and 
returned the case to the Board for further review.

In July 2000, the appellant filed a claim for an increased 
evaluation of his service-connected bilateral uveitis and 
herpes zoster ophthalmicus, then evaluated at zero percent.  
An April 2002 rating decision increased the zero percent 
evaluation to 10 percent, effective July 11, 2000.  The 
appellant's representative, via a January 2003 letter, 
submitted a timely Notice of Disagreement (NOD) and claimed 
an earlier effective date for the increase.  A Statement of 
The Case (SOC) was issued in January 2003.  The case file 
does not contain a substantive appeal from the appellant in 
response to the SOC.  Therefore, this issue is not before the 
Board and will not be a part of this decision.

A Board hearing was held in at the RO (Travel Board) before 
another veterans law judge (VLJ) who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 2002).  A transcript (T.) of the hearing testimony 
has been associated with the claims file.  The VLJ who 
presided at the hearing is no longer at the Board.  In a 
March 2003 letter to appellant's address of record, the Board 
informed the appellant of this fact and inquired if he 
desired another hearing.  The letter stated that if he did 
not respond within 30 days, the Board would assume that he 
did not desire another hearing.  The letter was not returned 
as undeliverable.  In light of the fact that 30 days have 
elapsed without a response from the appellant, the Board 
infers that the appellant does not desire another hearing.



FINDINGS OF FACT

1.  A June 1981 rating decision granted the appellant service 
connection for staphylococcus aureus bacteremia with 
lymphadenopathy and eosinophilia of unknown etiology.  It was 
evaluated as 10 percent disabling effective March 1981.

2.  In November 1982, the appellant's compensation payments 
were discontinued due to his failure to report for a medical 
examination.

3.  In January 1990, the appellant requested reevaluation of 
his staphylococcus aureus bacteremia with lymphadenopathy and 
eosinophilia.  An April 1990 rating decision restored the 
appellant's 10 percent evaluation and denied an evaluation in 
excess of 10 percent.

4.  An October 1991 rating decision proposed to reduce the 
appellant's evaluation from 10 percent to zero percent.  The 
proposal was based on medical examinations of September 10, 
1981, December 10, 1990, and August 22, 1991.

5.  The appellant was given notice of the proposed reduction 
on October 7, 1991.  On May 28, 1992, the appellant was 
notified of the May 1992 rating decision which reduced his 
evaluation, prospectively, from 10 percent to zero percent, 
effective August 1, 1992.  His compensation payments were 
discontinued.

6.  The appellant submitted a timely June NOD to the 
reduction.  A SOC was issued in June 1992.  The appellant 
submitted a substantive appeal in July 1992.

7.  In the aftermath of the April 1997 Board decision, the 
appellant was incarcerated.

8.  The RO and VA Medical Center (MC) at West Haven 
Connecticut, in 1999, expended efforts to arrange with 
correctional facility officials for the appellant to receive 
a medical examination pursuant to the April 1997 Board 
decision.  These efforts were unsuccessful.  The appellant 
was paroled in October 1999.

9.  A medical examination for hemic disorders was conducted 
in May 2000.

10.  As of May 2000, the appellant's lymphadenopathy and 
eosinophilia disorder manifested with no lymphadenopathy or 
hepatosplenomegaly, or rashes.  Anicteric, oropharynx was 
clear, as were the lungs.  Heart was regular S1, no murmurs, 
rubs, or gallops.  There was no edema of the extremities.  
Hematology readings were within normal limits.  No active 
lymphadenopathy or eosinophilia was manifested. 



CONCLUSION OF LAW

The criteria for an increased evaluation for staphylococcus 
aureus bacteremia with lymphadenopathy and eosinophilia, to 
include restoration of a 10 percent schedular evaluation, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.105(e), 3.343, 4.20, 4.117, Diagnostic 
Code 7709 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a January 2002 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder.  The letter informed the appellant of the 
evidence necessary to substantiate a claim for an increased 
evaluation and VA's duty to assist him with developing his 
claim, to include obtaining records on his behalf and 
scheduling any necessary examinations.  As concerns who would 
obtain what information, the January 2002 letter informed the 
appellant that VA would obtain documents and records from any 
agency or person identified by the appellant and provided him 
VA Forms 21-4142 to authorize VA to do that.  As for what 
information the appellant would get, the letter informed him 
to provide the RO with any evidence in his possession.  The 
letter also listed the evidence already in the RO's 
possession.  Therefore, the Board finds that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained treatment 
records identified by the appellant and scheduled numerous 
medical examinations to evaluate his disability.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

I.  Restoration of compensable rating (10 percent) for 
staphylococcus aureus bacteremia with lymphadenopathy and 
eosinophilia.

The provisions of 38 C.F.R. § 3.105(e) (2002) state, in 
pertinent part, that, when a reduction in a disability 
evaluation is contemplated such that it would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction will 
be prepared, setting forth all material facts and reasons.  
The Board finds that, based on the competent credible 
evidence of record, the appellant was informed of all the 
material facts and reasons for the proposed reduction of his 
rating, as required by the applicable regulatory provision.  
Id.

In 1982, after an active episode of his service-connected 
disorder which included hospitalization for which he was 
appropriately rated, the appellant's evaluation was restored 
to 10 percent from 100 percent, effective March 1, 1981.  The 
February 1982 letter informed the appellant his scheduled 
October 1982 medical examination would determine if any 
change was warranted in his evaluation.  The appellant failed 
to report for scheduled examinations in September and 
November 1982.  In November 1982, he was notified that his 
compensation payments were discontinued.

In January 1990, the appellant applied for his service-
connected condition to be reevaluated and applied for service 
connection for hypertension.  The treatment records relied 
upon by the RO were devoted almost entirely to the 
appellant's episodes of hypertension.  The sole treatment 
note entry, January 1990, regarding the service connected 
disorder referred to it as, history of systemic 
staphylococcus of unknown etiology, resolved times 3 years.  
The April 1990 rating decision found that the appellant's 
service-connected disability had not increased in severity.  
A May 1990 letter informed the appellant that an increased 
evaluation was denied and the 10 percent evaluation was 
restored effective February 1990.  The appellant submitted 
timely appeal actions to this rating.

In July 1991, the RO inquired if any of the appellant's then 
skin problems were related to the service-connected disorder 
for which he was originally treated in 1981.  An August 1991 
Dermatology clinical record reflects that, after review of 
all data, the appellant's recent skin problems were unrelated 
to prior events and hospitalization.  The October 1991 rating 
decision reflects that there were no significant findings as 
regards the service-connected disorder.  As a result, a 
reduction in evaluation was proposed.  The appellant was 
notified of the proposed reduction in an October 7, 1991, 
letter.

A May 1992 rating decision and letter informed the appellant 
that his evaluation was reduced to zero percent effective 
August 1992.  The letter informed the appellant of his right 
to a hearing and appeal.  The appellant submitted a June 1992 
NOD, and a SOC was issued in June 1992.  The SOC informed the 
appellant of the evidence assessed to arrive at the 
evaluation, the applicable schedular provisions, and the 
rating criteria for his service-connected disorder.  
Specifically, the SOC informed the appellant that his 
disorder was rated analogously to Hodgkin's disease.  The SOC 
informed the appellant that the reason for the reduction was 
that there were no current findings of pathology that related 
to his service-connected disorder.

At the October 1992 Travel Board, the issue was styled as an 
increased evaluation for the service-connected disorder as 
well as the then undeveloped issue of service connection for 
uveititis.  (transcript, hereinafter T. p. 2.  Hardly any of 
the testimony, however, addressed the service-connected 
disorder.  The appellant denied any problems with the 
service-connected disorder.  T. p. 7.
The rating criteria in effect at the time of the reduction of 
appellant's evaluation provided that, occasional low-grade 
fever, mild anemia, fatigability, or pruritus, qualified for 
a 30 percent evaluation, the next lowest to zero percent.  
38 C.F.R. § 4.117, DC 7709 (1995).

When reexamination shows that a disability has improved, a 
reduction in evaluation is warranted, if the evaluation is 
not otherwise protected.  38 C.F.R. § 3.344(c) (2002).  The 
competent evidence of record shows that the appellant's 
disorder consistently was evaluated as one subject to 
improvement and reevaluations.  Therefore, a protected status 
never attached to the appellant's evaluation.  Id.  As noted 
above, the appellant was provided the requisite notice of the 
proposed reduction and the reasons therefor via the rating 
decisions and the June 1992 SOC.  The appellant was informed 
of the medical reports which reflected that his service-
connected disorder was not manifesting any active pathology; 
specifically, the January 1990 treatment note, which 
reflected an entry of history that it was resolved times 3 
years, and the August 1991 dermatology clinical report, which 
stated that the appellant's service-connected disorder played 
no role in his then current symptoms.  The appellant did not 
present any information contrary to that, as indicated by his 
testimony at the October 1992 Travel Board.  The Board notes 
that, even if the RO did not comply fully with the procedural 
requisites, all of the medical evidence shows that, after May 
1992, it is not likely that the appellant would have been 
entitled to a compensable rating, as his service-connected 
disorder did not manifest active symptomatology.

The Board finds that the preponderance of the evidence shows 
that the facts and circumstances supported the reduction of 
the appellant's evaluation, and that he was fully informed of 
them.

Increased evaluation for the service-connected disorder.

The appellant was hospitalized from March 27, 1995 to April 
3, 1995.  The diagnoses included lymphadenopathy, fevers, and 
night sweats, due to sarcoidosis.  There was no diagnosis of 
active symptomatology of his service-connected disorder.

The appellant was hospitalized again from May 8, 1996, to May 
10, 1996.  The discharge summary primarily refers to the 
appellant's 1995 episode of a pleural effusion.  The summary 
reflects that he primarily was asymptomatic as regards the 
effusion.  He reported stable weight during the prior year, 
and he denied any fever, chills, coughs, night sweats, chest 
pain, pleuritic chest pain, abdominal symptoms, or urinary 
symptoms.  Physical examination revealed shotty cervical 
lymphadenopathy with a 1-cm. mobile, nontender node in the 
left supraclavicular area.  There was no clubbing, cyanosis, 
or edema.  There was a right elbow lipoma and bilateral 
inguinal adenopathy.  Liver function tests were normal.  
Urinalysis was benign.  Chest x-ray revealed a small right 
effusion.  The assessment was possible sarcoidosis, but 
appellant demanded his discharge, which precluded additional 
diagnostic procedures.  The diagnosis did not include any 
active symptomatology of the appellant's service-connected 
disorder.

In July 1996, the appellant received a VA medical examination 
for systemic conditions.  The report reflects that the 
appellant reported that he felt fairly well.  He worked as an 
intermittent day laborer while seeking full-time employment.  
He reported a recent history of anemia, hypertension, herpes 
zoster, and skin problems, none of which, he reported, 
limited his activity or kept him from seeking full-time 
employment.  Physical examination revealed normal head, eye, 
ears, nose, and throat, except for slight proptosis.  His 
skin showed several pustular/ulcerated lesions on the upper 
extremities, most of which were healed, but some were in the 
early stage of development.  There also was a raised 
maculopapular rash on the anterior chest wall, which was only 
slightly inflamed.  All other areas were normal.  The report 
reflects that the only abnormalities noted by the examiner 
were mild anemia and mild eosinophilia.  The diagnoses were: 
no evidence of the past staphylococcus aureus infection or 
its manifestation, and no evidence of residual disease caused 
by the staphylococcus aureus infection in 1980.

The appellant again was examined for hemic disorders in June 
2000 by a VA medical examiner.  The report reflects that the 
appellant worked as a temporary worker.  He was well-
nourished, afebrile, and weighed 236 pounds.  The anicteric, 
oropharynx was clear.  There was no lymphadenopathy, 
hepatosplenomegaly, or rashes.  His lungs were clear, heart 
was normal, abdomen was soft and nontender.  There was no 
edema on the extremities.  Laboratory samples did not reflect 
any abnormalities.  The examiner's impression was that there 
was no clinical evidence of lymphadenopathy or eosinophilia 
and concluded that the appellant's lymphadenopathy and 
eosinophilia were not active at that time.

A November 2001 treatment note of the mental health clinic 
reflects that a physical assessment of the appellant did not 
reflect any abnormalities.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As noted above, the appellant is rated analogously under DC 
7709, Hodgkin's disease.  The rating criteria for DC 7709 
changed in 1995.  The May 1999 SSOC provided the appellant 
notice of the change.  When rating criteria changes, the 
appellant is entitled to be rated under the criteria most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Currently, however, as reflected in the medical 
evidence above, the Board need not determine which is more 
favorable to the appellant, because his service-connected 
disorder has no active symptomatology to evaluate.  In the 
absence of active symptomatology of the service-connected 
disorder, the preponderance of the evidence is against a 
compensable rating.


ORDER

Entitlement to an increased rating for staphylococcus aureus 
bacteremia with lymphadenopathy and eosinophilia, to include 
restoration of a 10 percent rating, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

